Duckworth, Chief Justice.
This is an action by two alleged members of an unincorporated church association against two persons as individuals and trustees of the church, alleging irreparable harm and injury and seeking to enjoin the sale of the church edifice until all members are properly notified and the congregation approves the sale and to prevent the disposition of the assets. A temporary restraining order was granted ex parte preventing the sale and disposition of the assets. After a hearing, this order was modified to allow the sale to proceed. The undisputed evidence showed the plaintiffs had not attended meetings in five years and the bylaws state that active members who have attended worship services during the past six months have the right to vote; that the congregation had voted, after notice to all active members, to cease meeting because of low attendance, to sell the property and to dispose of the proceeds by dividing it into four equal shares and letting four family groups direct where the proceeds go “so long as it was donated to Christian work.” The appeal is from the order modifying the temporary restraining order allowing the sale to' proceed. Held:
Since the evidence is not disputed that the petitioners had no right whatever to notice or to interfere with the actions of the congregation, the court did not err in modifying the temporary restraining order. Code § 22-408; Stewart v. Jarriel, 206 Ga. 855 (59 SE2d 368); Smith v. Kelly, 208 Ga. 233 (65 SE2d 795).

Judgment affirmed.


All the Justices concur.